EXHIBIT 10.42

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of                     
by and between Sanmina-SCI Corporation, a Delaware corporation (the “Company”),
and                      (“Indemnitee”).

 

RECITALS

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;

 

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and
advancement of expenses to, Indemnitee as set forth herein;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons as Indemnitee so that they will serve or continue to serve the Company
free from undue concern that they will not be so indemnified; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Certificate of Incorporation (the “Charter”) and
Bylaws (the “Bylaws”) of the Company and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1. Services to the Company.  Indemnitee agrees to serve as a director of
the Company.  Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue Indemnitee in such position.  This Agreement shall
not be deemed an employment contract between the Company (or any of its
subsidiaries or any Enterprise) and Indemnitee.  The foregoing notwithstanding,
this Agreement shall continue in force after Indemnitee has ceased to serve as a
director of the Company.

 

Section 2. Definitions.

 

As used in this Agreement:

 

(a)              “Corporate Status” describes the status of a person who is or
was a director, officer, employee or agent of the Company or of any other
corporation, partnership or joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the Company.

 

(b)              “Enterprise” shall mean the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary.

 

(c)              “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding.  Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedes bond, or other appeal bond or its equivalent.  Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.

 

(d)              “Independent Counsel” means a law firm, or a partner (or, if
applicable, member) of such a law firm, that is experienced in matters of
corporation law and neither presently is, nor in the past five years has been,
retained to represent: (i) the Company or Indemnitee in any matter material to
either such party (other than with respect to matters concerning the Indemnitee
under this Agreement, or of other indemnitees under similar indemnification
agreements), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder.  The term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this

 

--------------------------------------------------------------------------------


 

Agreement.  The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

 

(e)              The term “Proceeding” shall include any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Indemnitee was, is or will be involved as a party or otherwise
by reason of the fact that Indemnitee is or was a director of the Company, by
reason of any action taken by him or of any action on his part while acting as
director of the Company, or by reason of the fact that he is or was serving at
the request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, in each case whether or not serving in such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement, or
advancement of expenses can be provided under this Agreement; provided, however,
that the term “Proceeding” shall not include any action, suit or arbitration
initiated by Indemnitee to enforce Indemnitee’s rights under this Agreement.

 

Section 3. Indemnity in Third-Party Proceedings.  The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor.  Pursuant to this Section 3, Indemnitee shall be indemnified
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal proceeding, had no
reasonable cause to believe that his conduct was unlawful.  Indemnitee shall not
enter into any settlement in connection with a Proceeding without thirty (30)
days prior written notice to the Company.

 

Section 4. Indemnity in Proceedings by or in the Right of the Company.  The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor.  Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company.  No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that the Delaware Court of Chancery (the “Delaware Court”) or any court in which
the Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
expenses as the Delaware Court or such other court shall deem proper.

 

Section 5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  To the extent that Indemnitee is a party to or a participant in and
is successful, on the merits or otherwise, in any Proceeding or in defense of
any claim, issue or matter therein, in whole or in part, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
him in connection therewith.  If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee against (a) all Expenses actually and reasonably incurred
by him or on his behalf in connection with each successfully resolved claim,
issue or matter and (b) any claim, issue or matter related to any such
successfully resolved claim, issue or matter.  For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

Section 6. Indemnification For Expenses of a Witness.  To the extent that
Indemnitee is, by reason of his Corporate Status, a witness in any Proceeding to
which Indemnitee is not a party, he shall be indemnified against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.

 

Section 7. Additional Indemnification.

 

(a)              Notwithstanding any limitation in Sections 3, 4, or 5, the
Company shall indemnify Indemnitee to the fullest extent permitted by law if
Indemnitee is a party to or is threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with the
Proceeding.

 

--------------------------------------------------------------------------------


 

(b)              For purposes of Section 7(a), the meaning of the phrase “to the
fullest extent permitted by law” shall include, but not be limited to:

 

(i)                to the fullest extent permitted by the provision of the
Delaware General Corporation Law (“DGCL”) that authorizes or contemplates
additional indemnification by agreement, or the corresponding provision of any
amendment to or replacement of the DGCL or such provision thereof; and

 

(ii)               to the fullest extent authorized or permitted by any
amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.

 

Section 8. Exclusions.  Notwithstanding any provision in this Agreement to the
contrary, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:

 

(a)              for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision;

 

(b)              for an accounting of profits made from the purchase and sale
(or sale and purchase) by Indemnitee of securities of the Company within the
meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended, or
similar provisions of state statutory law or common law;

 

(c)              for which payment is prohibited by applicable law;

 

(d)              in connection with any proceeding (or part thereof) initiated
by Indemnitee, or any proceeding by Indemnitee against the Company or the
directors, officers, employees or other agents of the Company, unless (i) such
indemnification is expressly required to be made by law, (ii) the proceeding was
authorized by the Board of Directors of the Company (the “Board”), (iii) such
indemnification is provided by the Company, in its sole discretion, pursuant to
the powers vested in the Company under the DGCL, or (iv) the proceeding is
initiated pursuant to Section 13 hereof;

 

(e)              on account of Indemnitee’s conduct that is established by a
final judgment as knowingly fraudulent or deliberately dishonest or that
constituted willful misconduct; or

 

(f)               on account of Indemnitee’s conduct that is established by a
final judgment as resulting in any personal profit or advantage to which
Indemnitee was not legally entitled.

 

Section 9. Advancement of Expenses.  The Company shall advance, to the extent
not prohibited by law, the Expenses incurred by Indemnitee in connection with
any Proceeding, and such advancement shall be made within forty-five (45) days
after the receipt by the Company of a statement or statements requesting such
advances (which shall include invoices received by Indemnitee in connection with
such Expenses but, in the case of invoices in connection with legal services,
any references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) from time to time, whether prior to or after final
disposition of any Proceeding.  Advances shall be unsecured and interest free. 
Advances shall be made without regard to Indemnitee’s ability to repay the
expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement.  Advances shall
include any and all reasonable Expenses incurred pursuing an action to enforce
this right of advancement.  The Indemnitee agrees, as an undertaking within the
meaning of the DGCL, that Indemnitee will reimburse the Company for all Expenses
advanced by the Company under this Agreement if and to the extent that it is
ultimately determined by a court of competent jurisdiction in a final judgment,
not subject to appeal, that Indemnitee is not entitled to be indemnified by the
Company under this Agreement, the Company’s Bylaws, the Charter or applicable
law.  This Section 9 shall not apply to any claim made by Indemnitee for which
indemnity is excluded pursuant to Section 8.  The right to advances under this
paragraph shall in all events continue until final disposition of any
Proceeding, including any appeal therein.

 

Section 10. Procedure for Notification and Defense of Claim. Not later than
thirty (30) days after receipt by Indemnitee of notice of the commencement of
any Proceeding, Indemnitee will, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof; but Indemnitee’s omission so to notify the Company will not relieve the
Company from any liability which the Company may have to Indemnitee under this
Agreement unless the Company is materially prejudiced by such failure.  With
respect to any such Proceeding as to which Indemnitee notifies the Company of
the commencement thereof:

 

--------------------------------------------------------------------------------


 

(a)              The Company will be entitled to participate in the Proceeding
at its own expense.

 

(b)              Except as otherwise provided below, the Company may, at its
option and jointly with any other indemnifying party similarly notified and
electing to assume such defense, assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee.  After notice from the Company to
Indemnitee of its election to assume the defense thereof, the Company will not
be liable to Indemnitee under this Agreement for any Expenses subsequently
incurred by Indemnitee in connection with the defense thereof except for
reasonable costs of investigation or otherwise as provided below.  Indemnitee
shall have the right to employ separate counsel in such action, suit or
proceeding but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (i)  the employment of counsel by Indemnitee has been
authorized by the Company, (ii)  Indemnitee shall have reasonably concluded, and
so notified the Company, that there is a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such action or
(iii)  the Company shall not in fact have employed counsel to assume the defense
of such action, in each of which cases the reasonable fees and expenses of
Indemnitee’s separate counsel shall be at the expense of the Company.  The
Company shall not be entitled to assume the defense of any action, suit or
proceeding brought by or on behalf of the Company or as to which Indemnitee
shall have made the conclusion provided for in clause (ii) above; and

 

(c)              The Company shall not be liable to indemnify Indemnitee under
this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent.  The Company shall be permitted to settle
any action except that it shall not settle any action or claim in any manner
which would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent.

 


SECTION 11. PROCEDURE UPON APPLICATION FOR INDEMNIFICATION.


 


(A)              UPON WRITTEN REQUEST BY INDEMNITEE FOR INDEMNIFICATION PURSUANT
TO SECTION 10(A), A DETERMINATION, IF REQUIRED BY APPLICABLE LAW, WITH RESPECT
TO INDEMNITEE’S ENTITLEMENT THERETO SHALL BE MADE IN THE SPECIFIC CASE BY
INDEPENDENT COUNSEL IN A WRITTEN OPINION TO THE BOARD, A COPY OF WHICH SHALL BE
DELIVERED TO INDEMNITEE AND, IF IT IS SO DETERMINED THAT INDEMNITEE IS ENTITLED
TO INDEMNIFICATION, PAYMENT TO INDEMNITEE SHALL BE MADE WITHIN FORTY-FIVE  (45)
DAYS AFTER SUCH DETERMINATION. INDEMNITEE SHALL COOPERATE WITH THE INDEPENDENT
COUNSEL MAKING SUCH DETERMINATION WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION, INCLUDING PROVIDING TO SUCH COUNSEL UPON REASONABLE ADVANCE
REQUEST ANY DOCUMENTATION OR INFORMATION WHICH IS NOT PRIVILEGED OR OTHERWISE
PROTECTED FROM DISCLOSURE AND WHICH IS REASONABLY AVAILABLE TO INDEMNITEE AND
REASONABLY NECESSARY TO SUCH DETERMINATION.  ANY COSTS OR EXPENSES (INCLUDING
ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY INDEMNITEE IN SO COOPERATING WITH
THE INDEPENDENT COUNSEL SHALL BE BORNE BY THE COMPANY (IRRESPECTIVE OF THE
DETERMINATION AS TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION) AND THE COMPANY
HEREBY INDEMNIFIES AND AGREES TO HOLD INDEMNITEE HARMLESS THEREFROM.


 


(B)              THE INDEPENDENT COUNSEL SHALL BE SELECTED BY INDEMNITEE.  THE
COMPANY MAY, WITHIN TWENTY (20) DAYS AFTER WRITTEN NOTICE OF SUCH SELECTION,
DELIVER TO THE INDEMNITEE A WRITTEN OBJECTION TO SUCH SELECTION; PROVIDED,
HOWEVER, THAT SUCH OBJECTION MAY BE ASSERTED ONLY ON THE GROUND THAT THE
INDEPENDENT COUNSEL SO SELECTED DOES NOT MEET THE REQUIREMENTS OF “INDEPENDENT
COUNSEL” AS DEFINED IN SECTION 2 OF THIS AGREEMENT, AND THE OBJECTION SHALL SET
FORTH WITH PARTICULARITY THE FACTUAL BASIS OF SUCH ASSERTION.  ABSENT A PROPER
AND TIMELY OBJECTION, THE PERSON SO SELECTED SHALL ACT AS INDEPENDENT COUNSEL. 
IF SUCH WRITTEN OBJECTION IS SO MADE AND SUBSTANTIATED, THE INDEPENDENT COUNSEL
SO SELECTED MAY NOT SERVE AS INDEPENDENT COUNSEL UNLESS AND UNTIL SUCH OBJECTION
IS WITHDRAWN OR A COURT HAS DETERMINED THAT SUCH OBJECTION IS WITHOUT MERIT. 
IF, WITHIN TWENTY (20) DAYS AFTER THE LATER OF SUBMISSION BY INDEMNITEE OF A
WRITTEN REQUEST FOR INDEMNIFICATION PURSUANT TO SECTION 10(A) HEREOF, AND THE
FINAL DISPOSITION OF THE PROCEEDING, INCLUDING ANY APPEAL THEREIN, NO
INDEPENDENT COUNSEL SHALL HAVE BEEN SELECTED AND NOT OBJECTED TO, THE INDEMNITEE
MAY PETITION A COURT OF COMPETENT JURISDICTION FOR RESOLUTION OF ANY OBJECTION
WHICH SHALL HAVE BEEN MADE BY THE COMPANY TO THE SELECTION OF INDEPENDENT
COUNSEL AND/OR FOR THE APPOINTMENT AS INDEPENDENT COUNSEL OF A PERSON SELECTED
BY THE COURT OR BY SUCH OTHER PERSON AS THE COURT SHALL DESIGNATE, AND THE
PERSON WITH RESPECT TO WHOM ALL OBJECTIONS ARE SO RESOLVED OR THE PERSON SO
APPOINTED SHALL ACT AS INDEPENDENT COUNSEL UNDER SECTION 11(A) HEREOF.  UPON THE
DUE COMMENCEMENT OF ANY JUDICIAL PROCEEDING OR ARBITRATION PURSUANT TO
SECTION 13(A) OF THIS AGREEMENT, INDEPENDENT COUNSEL SHALL BE DISCHARGED AND
RELIEVED OF ANY FURTHER RESPONSIBILITY IN SUCH CAPACITY (SUBJECT TO THE
APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING).


 


SECTION 12. PRESUMPTIONS; EFFECT OF CERTAIN PROCEEDINGS.


 


(A)              IN MAKING A DETERMINATION WITH RESPECT TO ENTITLEMENT TO
INDEMNIFICATION HEREUNDER, THE INDEPENDENT COUNSEL MAKING SUCH DETERMINATION
SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT IF INDEMNITEE HAS SUBMITTED A REQUEST FOR INDEMNIFICATION IN
ACCORDANCE WITH SECTION 10(A) OF THIS AGREEMENT AND THE COMPANY SHALL HAVE THE
BURDEN OF PROOF TO OVERCOME THAT PRESUMPTION IN CONNECTION WITH THE MAKING BY
THE INDEPENDENT COUNSEL OF ANY DETERMINATION CONTRARY TO THAT PRESUMPTION. 
NEITHER THE FAILURE OF THE COMPANY OR OF INDEPENDENT COUNSEL TO

 

--------------------------------------------------------------------------------


 


HAVE MADE A DETERMINATION PRIOR TO THE COMMENCEMENT OF ANY ACTION PURSUANT TO
THIS AGREEMENT THAT INDEMNIFICATION IS PROPER IN THE CIRCUMSTANCES BECAUSE
INDEMNITEE HAS MET THE APPLICABLE STANDARD OF CONDUCT, NOR AN ACTUAL
DETERMINATION BY THE COMPANY OR BY INDEPENDENT COUNSEL THAT INDEMNITEE HAS NOT
MET SUCH APPLICABLE STANDARD OF CONDUCT, SHALL BE A DEFENSE TO THE ACTION OR
CREATE A PRESUMPTION THAT INDENMITEE HAS NOT MET THE APPLICABLE STANDARD OF
CONDUCT.


 


(B)              THE TERMINATION OF ANY PROCEEDING OR OF ANY CLAIM, ISSUE OR
MATTER THEREIN, BY JUDGMENT, ORDER, SETTLEMENT OR CONVICTION, OR UPON A PLEA OF
GUILTY, NOLO CONTENDERE OR ITS EQUIVALENT, SHALL NOT (EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT) OF ITSELF ADVERSELY AFFECT THE RIGHT OF
INDEMNITEE TO INDEMNIFICATION OR CREATE A PRESUMPTION THAT INDEMNITEE DID NOT
ACT IN GOOD FAITH AND IN A MANNER WHICH HE REASONABLY BELIEVED TO BE IN OR NOT
OPPOSED TO THE BEST INTERESTS OF THE COMPANY OR, WITH RESPECT TO ANY CRIMINAL
PROCEEDING, THAT INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE THAT HIS CONDUCT WAS
UNLAWFUL.


 


(C)              FOR PURPOSES OF ANY DETERMINATION OF GOOD FAITH, INDEMNITEE
SHALL BE DEEMED TO HAVE ACTED IN GOOD FAITH IF INDEMNITEE’S ACTION IS BASED ON
THE RECORDS OR BOOKS OF ACCOUNT OF THE ENTERPRISE, INCLUDING FINANCIAL
STATEMENTS, OR ON INFORMATION SUPPLIED TO INDEMNITEE BY THE OFFICERS OF THE
ENTERPRISE IN THE COURSE OF THEIR DUTIES, OR ON THE ADVICE OF LEGAL COUNSEL FOR
THE ENTERPRISE OR THE BOARD OR COUNSEL SELECTED BY ANY COMMITTEE OF THE BOARD OR
ON INFORMATION OR RECORDS GIVEN OR REPORTS MADE TO THE ENTERPRISE BY AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OR BY AN APPRAISER, INVESTMENT BANKER OR
OTHER EXPERT SELECTED WITH REASONABLE CARE BY THE COMPANY OR THE BOARD OR ANY
COMMITTEE OF THE BOARD.  THE PROVISIONS OF THIS SECTION 12(C) SHALL NOT BE
DEEMED TO BE EXCLUSIVE OR TO LIMIT IN ANY WAY THE OTHER CIRCUMSTANCES IN WHICH
THE INDEMNITEE MAY BE DEEMED TO HAVE MET THE APPLICABLE STANDARD OF CONDUCT SET
FORTH IN THIS AGREEMENT.


 


(D)              THE KNOWLEDGE AND/OR ACTIONS, OR FAILURE TO ACT, OF ANY
DIRECTOR, OFFICER, AGENT OR EMPLOYEE OF THE ENTERPRISE SHALL NOT BE IMPUTED TO
INDEMNITEE FOR PURPOSES OF DETERMINING THE RIGHT TO INDEMNIFICATION UNDER THIS
AGREEMENT.


 


SECTION 13. REMEDIES OF INDEMNITEE.


 


(A)              SUBJECT TO SECTION 13(E), IN THE EVENT THAT (I) A DETERMINATION
IS MADE PURSUANT TO SECTION 11 OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED
TO INDEMNIFICATION UNDER THIS AGREEMENT, (II) ADVANCEMENT OF EXPENSES IS NOT
TIMELY MADE PURSUANT TO SECTION 9 OF THIS AGREEMENT, (III) NO DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 11(A) OF
THIS AGREEMENT WITHIN NINETY (90) DAYS AFTER RECEIPT BY THE COMPANY OF THE
REQUEST FOR INDEMNIFICATION, (IV) PAYMENT OF INDEMNIFICATION IS NOT MADE
PURSUANT TO SECTION 5 OR 6 OR THE LAST SENTENCE OF SECTION 11(A) OF THIS
AGREEMENT WITHIN FORTY-FIVE (45) DAYS AFTER RECEIPT BY THE COMPANY OF A WRITTEN
REQUEST THEREFOR, OR (V) PAYMENT OF INDEMNIFICATION PURSUANT TO SECTION 3, 4 OR
7 OF THIS AGREEMENT IS NOT MADE WITHIN FORTY-FIVE (45) DAYS AFTER A
DETERMINATION HAS BEEN MADE THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION,
INDEMNITEE SHALL BE ENTITLED TO AN ADJUDICATION BY A COURT OF HIS ENTITLEMENT TO
SUCH INDEMNIFICATION OR ADVANCEMENT OF EXPENSES.  ALTERNATIVELY, INDEMNITEE, AT
HIS OPTION, MAY SEEK AN AWARD IN ARBITRATION TO BE CONDUCTED BY A SINGLE
ARBITRATOR PURSUANT TO THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION.  INDEMNITEE SHALL COMMENCE SUCH PROCEEDING SEEKING AN
ADJUDICATION OR AN AWARD IN ARBITRATION WITHIN 180 DAYS FOLLOWING THE DATE ON
WHICH INDEMNITEE FIRST HAS THE RIGHT TO COMMENCE SUCH PROCEEDING PURSUANT TO
THIS SECTION 13(A); PROVIDED, HOWEVER, THAT THE FOREGOING CLAUSE SHALL NOT APPLY
IN RESPECT OF A PROCEEDING BROUGHT BY INDEMNITEE TO ENFORCE HIS RIGHTS UNDER
SECTION 5 OF THIS AGREEMENT.  THE COMPANY SHALL NOT OPPOSE INDEMNITEE’S RIGHT TO
SEEK ANY SUCH ADJUDICATION OR AWARD IN ARBITRATION.


 


(B)              IN THE EVENT THAT A DETERMINATION SHALL HAVE BEEN MADE PURSUANT
TO SECTION 11(A) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION, ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO
THIS SECTION 13 SHALL BE CONDUCTED IN ALL RESPECTS AS A DE NOVO TRIAL, OR
ARBITRATION, ON THE MERITS AND INDEMNITEE SHALL NOT BE PREJUDICED BY REASON OF
THAT ADVERSE DETERMINATION.  IN ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED
PURSUANT TO THIS SECTION 13, THE COMPANY SHALL HAVE THE BURDEN OF PROVING
INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES, AS THE
CASE MAY BE.


 


(C)              IF A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO
SECTION 11(A) OF THIS AGREEMENT THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION,
THE COMPANY SHALL BE BOUND BY SUCH DETERMINATION IN ANY JUDICIAL PROCEEDING OR
ARBITRATION COMMENCED PURSUANT TO THIS SECTION 13, ABSENT (I) A MISSTATEMENT BY
INDEMNITEE OF MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO MAKE
INDEMNITEE’S STATEMENT NO MATERIALLY MISLEADING, IN CONNECTION WITH THE REQUEST
FOR INDEMNIFICATION, OR (II) A PROHIBITION OF SUCH INDEMNIFICATION UNDER
APPLICABLE LAW.


 


(D)              THE COMPANY AND THE INDEMNITEE SHALL BE PRECLUDED FROM
ASSERTING THAT THE PROCEDURES AND PRESUMPTIONS OF THIS AGREEMENT ARE NOT VALID,
BINDING AND ENFORCEABLE AND SHALL STIPULATE IN ANY SUCH COURT OR BEFORE ANY SUCH
ARBITRATOR THAT THE COMPANY OR THE INDEMNITEE, AS THE CASE MAY BE, IS BOUND BY
ALL THE PROVISIONS OF THIS AGREEMENT.  THE COMPANY SHALL INDEMNIFY INDEMNITEE
AGAINST ANY AND ALL EXPENSES INCURRED SUCCESSFULLY ASSERTING INDEMNITEE’S RIGHTS
UNDER THIS SECTION 13.

 

--------------------------------------------------------------------------------


 


(E)              NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO
DETERMINATION AS TO ENTITLEMENT TO INDEMNIFICATION UNDER THIS AGREEMENT SHALL BE
REQUIRED TO BE MADE PRIOR TO THE FINAL DISPOSITION OF A PROCEEDING, INCLUDING
ANY APPEAL THEREIN.


 


SECTION 14. NON-EXCLUSIVITY, SURVIVAL OF RIGHTS; INSURANCE SUBROGATION.


 


(A)              THE RIGHTS OF INDEMNIFICATION AND TO RECEIVE ADVANCEMENT OF
EXPENSES AS PROVIDED BY THIS AGREEMENT SHALL NOT BE DEEMED EXCLUSIVE OF ANY
OTHER RIGHTS TO WHICH INDEMNITEE MAY AT ANY TIME BE ENTITLED UNDER APPLICABLE
LAW, THE CHARTER, THE COMPANY’S BYLAWS, ANY AGREEMENT, A VOTE OF STOCKHOLDERS OR
A RESOLUTION OF DIRECTORS, OR OTHERWISE.  NO AMENDMENT, ALTERATION OR REPEAL OF
THIS AGREEMENT OR OF ANY PROVISION HEREOF SHALL LIMIT OR RESTRICT ANY RIGHT OF
INDEMNITEE UNDER THIS AGREEMENT IN RESPECT OF ANY ACTION TAKEN OR OMITTED BY
SUCH INDEMNITEE IN HIS CORPORATE STATUS PRIOR TO SUCH AMENDMENT, ALTERATION OR
REPEAL.  TO THE EXTENT THAT A CHANGE IN DELAWARE LAW, WHETHER BY STATUTE OR
JUDICIAL DECISION, PERMITS GREATER INDEMNIFICATION OR ADVANCEMENT OF EXPENSES
THAN WOULD BE AFFORDED CURRENTLY UNDER THE CHARTER, BYLAWS AND THIS AGREEMENT,
IT IS THE INTENT OF THE PARTIES HERETO THAT INDEMNITEE SHALL ENJOY BY THIS
AGREEMENT THE GREATER BENEFITS SO AFFORDED BY SUCH CHANGE.  NO RIGHT OR REMEDY
HEREIN CONFERRED IS INTENDED TO BE EXCLUSIVE OF ANY OTHER RIGHT OR REMEDY, AND
EVERY OTHER RIGHT AND REMEDY SHALL BE CUMULATIVE AND IN ADDITION TO EVERY OTHER
RIGHT AND REMEDY GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING AT LAW OR IN
EQUITY OR OTHERWISE.  THE ASSERTION OR EMPLOYMENT OF ANY RIGHT OR REMEDY
HEREUNDER, OR OTHERWISE, SHALL NOT PREVENT THE CONCURRENT ASSERTION OR
EMPLOYMENT OF ANY OTHER RIGHT OR REMEDY.


 


(B)              TO THE EXTENT THAT THE COMPANY MAINTAINS AN INSURANCE POLICY OR
POLICIES PROVIDING LIABILITY INSURANCE FOR DIRECTORS, OFFICERS, EMPLOYEES, OR
AGENTS OF THE COMPANY OR OF ANY OTHER ENTERPRISE, INDEMNITEE SHALL BE COVERED BY
SUCH POLICY OR POLICIES IN ACCORDANCE WITH ITS OR THEIR TERMS TO THE MAXIMUM
EXTENT OF THE COVERAGE AVAILABLE FOR ANY SUCH DIRECTOR, OFFICER, EMPLOYEE OR
AGENT UNDER SUCH POLICY OR POLICIES.  IF, AT THE TIME OF THE RECEIPT OF A NOTICE
OF A CLAIM PURSUANT TO THE TERMS HEREOF, THE COMPANY HAS DIRECTOR AND OFFICER
LIABILITY INSURANCE IN EFFECT, THE COMPANY SHALL GIVE PROMPT NOTICE OF THE
COMMENCEMENT OF SUCH PROCEEDING TO THE INSURERS IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN THE RESPECTIVE POLICIES.  THE COMPANY SHALL THEREAFTER
TAKE ALL NECESSARY OR DESIRABLE ACTION TO CAUSE SUCH INSURERS TO PAY, ON BEHALF
OF THE INDEMNITEE, ALL AMOUNTS PAYABLE AS A RESULT OF SUCH PROCEEDING IN
ACCORDANCE WITH THE TERMS OF SUCH POLICIES.


 


(C)              IN THE EVENT OF ANY PAYMENT UNDER THIS AGREEMENT, THE COMPANY
SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS OF
RECOVERY OF INDEMNITEE, WHO SHALL EXECUTE ALL PAPERS REQUIRED AND TAKE ALL
ACTION NECESSARY TO SECURE SUCH RIGHTS, INCLUDING EXECUTION OF SUCH DOCUMENTS AS
ARE NECESSARY TO ENABLE THE COMPANY TO BRING SUIT TO ENFORCE SUCH RIGHTS.


 


(D)              THE COMPANY SHALL NOT BE LIABLE UNDER THIS AGREEMENT TO MAKE
ANY PAYMENT OF AMOUNTS OTHERWISE INDEMNIFIABLE HEREUNDER (OR FOR WHICH
ADVANCEMENT IS PROVIDED HEREUNDER) IF AND TO THE EXTENT THAT INDEMNITEE HAS
OTHERWISE ACTUALLY RECEIVED SUCH PAYMENT UNDER ANY INSURANCE POLICY, CONTRACT,
AGREEMENT OR OTHERWISE.


 


(E)              THE COMPANY’S OBLIGATION TO INDEMNIFY OR ADVANCE EXPENSES
HEREUNDER TO INDEMNITEE WHO IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A
DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANY OTHER CORPORATION, PARTNERSHIP,
JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE SHALL BE REDUCED
BY ANY AMOUNT INDEMNITEE HAS ACTUALLY RECEIVED AS INDEMNIFICATION OR ADVANCEMENT
OF EXPENSES FROM SUCH OTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST,
EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE.


 


SECTION 15. DURATION OF AGREEMENT.  THIS AGREEMENT SHALL CONTINUE UNTIL AND
TERMINATE UPON THE LATER OF (A) TEN (10) YEARS AFTER THE DATE THAT INDEMNITEE
SHALL HAVE CEASED TO SERVE AS A DIRECTOR OF THE COMPANY OR (B) ONE (1) YEAR
AFTER THE FINAL TERMINATION OF ANY PROCEEDING, INCLUDING ANY APPEAL, THEN
PENDING IN RESPECT OF WHICH INDEMNITEE IS GRANTED RIGHTS OF INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES HEREUNDER AND OF ANY PROCEEDING COMMENCED BY INDEMNITEE
PURSUANT TO SECTION 13 OF THIS AGREEMENT RELATING THERETO.  THIS AGREEMENT SHALL
BE BINDING UPON THE COMPANY AND ITS SUCCESSORS AND ASSIGNS AND SHALL INURE TO
THE BENEFIT OF INDEMNITEE AND HIS HEIRS, EXECUTORS AND ADMINISTRATORS.  THE
COMPANY SHALL REQUIRE AND CAUSE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT BY
PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL, SUBSTANTIALLY ALL OR A
SUBSTANTIAL PART, OF THE BUSINESS AND/OR ASSETS OF THE COMPANY, BY WRITTEN
AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE INDEMNITEE, EXPRESSLY TO
ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD
TAKEN PLACE.


 


SECTION 16. SEVERABILITY.  IF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT
SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE FOR ANY REASON WHATSOEVER:
(A) THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF
THIS AGREEMENT (INCLUDING WITHOUT LIMITATION, EACH PORTION OF ANY SECTION OF
THIS AGREEMENT CONTAINING ANY SUCH PROVISION HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE, THAT IS NOT ITSELF INVALID, ILLEGAL OR UNENFORCEABLE) SHALL NOT
IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY AND SHALL REMAIN ENFORCEABLE TO THE
FULLEST EXTENT PERMITTED BY LAW; (B) SUCH PROVISION OR PROVISIONS SHALL BE
DEEMED REFORMED TO THE EXTENT NECESSARY TO CONFORM TO APPLICABLE LAW AND TO GIVE
THE MAXIMUM EFFECT TO THE INTENT OF THE

 

--------------------------------------------------------------------------------


 


PARTIES HERETO; AND (C) TO THE FULLEST EXTENT POSSIBLE, THE PROVISIONS OF THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, EACH PORTION OF ANY SECTION OF THIS
AGREEMENT CONTAINING ANY SUCH PROVISION HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE, THAT IS NOT ITSELF INVALID, ILLEGAL OR UNENFORCEABLE) SHALL BE
CONSTRUED SO AS TO GIVE EFFECT TO THE INTENT MANIFESTED THEREBY.


 


SECTION 17. ENFORCEMENT.


 


(A)              THE COMPANY EXPRESSLY CONFIRMS AND AGREES THAT IT HAS ENTERED
INTO THIS AGREEMENT AND ASSUMED THE OBLIGATIONS IMPOSED ON IT HEREBY IN ORDER TO
INDUCE INDEMNITEE TO SERVE AS A DIRECTOR OF THE COMPANY, AND THE COMPANY
ACKNOWLEDGES THAT INDEMNITEE IS RELYING UPON THIS AGREEMENT IN SERVING AS A
DIRECTOR OF THE COMPANY.


 


(B)              THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL, WRITTEN AND IMPLIED, BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF; PROVIDED, HOWEVER,
THAT THIS AGREEMENT IS A SUPPLEMENT TO AND IN FURTHERANCE OF THE CHARTER OF THE
COMPANY, THE BYLAWS OF THE COMPANY AND APPLICABLE LAW, AND SHALL NOT BE DEEMED A
SUBSTITUTE THEREFOR, NOR TO DIMINISH OR ABROGATE ANY RIGHTS OF INDEMNITEE
THEREUNDER.


 


SECTION 18. MODIFICATION AND WAIVER.  NO SUPPLEMENT, MODIFICATION OR AMENDMENT
OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY THE PARTIES
THERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED
OR SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISIONS OF THIS AGREEMENT NOR SHALL
ANY WAIVER CONSTITUTE A CONTINUING WAIVER.


 


SECTION 19. NOTICED INDEMNITEE.  INDEMNITEE AGREES PROMPTLY TO NOTIFY THE
COMPANY IN WRITING UPON BEING SERVED WITH ANY SUMMONS, CITATION, SUBPOENA,
COMPLAINT, INDICTMENT, INFORMATION OR OTHER DOCUMENT RELATING TO ANY PROCEEDING
OR MATTER WHICH MAY BE SUBJECT TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES
COVERED HEREUNDER.  THE FAILURE OF INDEMNITEE TO SO NOTIFY THE COMPANY SHALL NOT
RELIEVE THE COMPANY OF ANY OBLIGATION WHICH IT MAY HAVE TO THE INDEMNITEE UNDER
THIS AGREEMENT OR OTHERWISE.


 


SECTION 20. NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY
GIVEN IF (A) DELIVERED BY HAND AND RECEIPTED FOR BY THE PARTY TO WHOM SAID
NOTICE OR OTHER COMMUNICATION SHALL HAVE BEEN DIRECTED, (B) MAILED BY CERTIFIED
OR REGISTERED MAIL WITH POSTAGE PREPAID, ON THE THIRD BUSINESS DAY AFTER THE
DATE ON WHICH IT IS SO MAILED, (C) MAILED BY REPUTABLE OVERNIGHT COURIER AND
RECEIPTED FOR BY THE PARTY TO WHOM SAID NOTICE OR OTHER COMMUNICATION SHALL HAVE
BEEN DIRECTED OR (D) SENT BY FACSIMILE TRANSMISSION, WITH RECEIPT OF ORAL
CONFIRMATION THAT SUCH TRANSMISSION HAS BEEN RECEIVED:


 


(A)


IF TO INDEMNITEE, AT SUCH ADDRESS AS INDEMNITEE SHALL PROVIDE TO THE COMPANY.


 


 


(B)


IF TO THE COMPANY TO:


 


 


 


SANMINA-SCI CORPORATION


 


2700 NORTH FIRST STREET


 


SAN JOSE, CA 95134


 


 


 


ATTN: GENERAL COUNSEL


 


OR TO ANY OTHER ADDRESS AS MAY HAVE BEEN FURNISHED TO INDEMNITEE BY THE COMPANY.


 


SECTION 21. CONTRIBUTION.  TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE
LAW, IF THE INDEMNIFICATION PROVIDED FOR IN THIS AGREEMENT IS UNAVAILABLE TO
INDEMNITEE FOR ANY REASON WHATSOEVER, THE COMPANY, IN LIEU OF INDEMNIFYING
INDEMNITEE, SHALL CONTRIBUTE TO THE AMOUNT INCURRED BY INDEMNITEE, WHETHER FOR
JUDGMENTS, FINES, PENALTIES, EXCISE TAXES, AMOUNTS PAID OR TO BE PAID IN
SETTLEMENT AND/OR FOR EXPENSES, IN CONNECTION WITH ANY CLAIM RELATING TO AN
INDEMNIFIABLE EVENT UNDER THIS AGREEMENT, IN SUCH PROPORTION AS IS DEEMED FAIR
AND REASONABLE IN LIGHT OF ALL OF THE CIRCUMSTANCES OF SUCH PROCEEDING IN ORDER
TO REFLECT (I) THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND INDEMNITEE AS A
RESULT OF THE EVENT(S) AND/OR TRANSACTION(S) GIVING CAUSE TO SUCH PROCEEDING;
AND/OR (II) THE RELATIVE FAULT OF THE COMPANY (AND ITS DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS) AND INDEMNITEE IN CONNECTION WITH SUCH EVENT(S) AND/OR
TRANSACTION(S).


 


SECTION 22. APPLICABLE LAW AND CONSENT TO JURISDICTION.  THIS AGREEMENT AND THE
LEGAL RELATIONS AMONG THE PARTIES SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO ITS CONFLICT OF LAWS RULES.  EXCEPT WITH RESPECT TO ANY ARBITRATION COMMENCED
BY INDEMNITEE PURSUANT TO SECTION 13(A) OF THIS AGREEMENT, THE COMPANY AND
INDEMNITEE HEREBY IRREVOCABLY AND UNCONDITIONALLY (I) AGREE THAT ANY ACTION OR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT
ONLY IN THE DELAWARE COURT, AND NOT IN ANY OTHER STATE OR

 

--------------------------------------------------------------------------------


 


FEDERAL COURT IN THE UNITED STATES OF AMERICA OR ANY COURT IN ANY OTHER COUNTRY,
(II) CONSENT TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE DELAWARE COURT FOR
PURPOSES OF ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, (III) APPOINT, TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO
SERVICE OF PROCESS IN THE STATE OF DELAWARE, THE CORPORATION SERVICE COMPANY,
WILMINGTON, DELAWARE AS ITS AGENT IN THE STATE OF DELAWARE AS SUCH PARTY’S AGENT
FOR ACCEPTANCE OF LEGAL PROCESS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING
AGAINST SUCH PARTY WITH THE SAME LEGAL FORCE AND VALIDITY AS IF SERVED UPON SUCH
PARTY PERSONALLY WITHIN THE STATE OF DELAWARE, (IV) WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING IN THE DELAWARE COURT, AND
(V) WAIVE, AND AGREE NOT TO PLEAD OR TO MAKE, ANY CLAIM THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN THE DELAWARE COURT HAS BEEN BROUGHT IN AN IMPROPER OR
INCONVENIENT FORUM.


 


SECTION 23. IDENTICAL COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL FOR ALL PURPOSES BE DEEMED TO BE AN
ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. 
ONLY ONE SUCH COUNTERPART SIGNED BY THE PARTY AGAINST WHOM ENFORCEABILITY IS
SOUGHT NEEDS TO BE PRODUCED TO EVIDENCE THE EXISTENCE OF THIS AGREEMENT.


 


SECTION 24. MISCELLANEOUS.  THE HEADINGS OF THE PARAGRAPHS OF THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO CONSTITUTE PART OF THIS
AGREEMENT OR TO AFFECT THE CONSTRUCTION THEREOF.


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

 

SANMINA-SCI CORPORATION

 

 

 

 

By: 

 

 

 

Jure Sola, Chairman of the Board and Chief Executive
Officer

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

[Name]

 

--------------------------------------------------------------------------------